Proceeding pursuant to CPLR article *65178 to review a determination of the New York State Liquor Authority, dated October 29, 1996, which, after a hearing, found that the petitioner had violated Alcoholic Beverage Control Law § 65 (1), and imposed a monetary penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, there was substantial evidence in the record to support the determination that the petitioner sold alcoholic beverages to a person under the age of 21 in violation of Alcoholic Beverage Control Law § 65 (1) (see, O.F.B., Inc. v New York State Liq. Auth., 212 AD2d 373; Matter of Northwood Foods Corp. v New York State Liq. Auth., 208 AD2d 633).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.